              Case 2:17-cv-01928-JCC Document 303 Filed 08/19/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RONALD BRENNAN JR.,                                CASE NO. C17-1928-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    ANTHONY ASTON, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants’ unopposed motion for relief from the
18   deadline to submit a joint status report (Dkt. No. 298). Having thoroughly considered the motion
19   and relevant record, and finding good cause, the Court hereby GRANTS the motion and
20   ORDERS that the deadline for the parties’ joint status report is continued to August 20, 2021.
21          DATED this 19th day of August 2021.
                                                           Ravi Subramanian
22
                                                           Clerk of Court
23
                                                           s/Sandra Rawski
24                                                         Deputy Clerk

25

26


     MINUTE ORDER
     C17-1928-JCC
     PAGE - 1
